Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. Divorce, § 141*—when allowance of temporary alimony and solicitor’s fees pending appeal authorised. An order for five dollars a week temporary alimony and twenty-five dollars attorney’s fees pending an appeal from a previous order of the court, held authorized by the defendant’s answer upon which the order was based, it appearing therefrom that defendant had no one to support but himself and wife, that he had a lot worth two hundred dollars, and was receiving five hundred dollars a year for attending to his mother’s investments, and it not appearing that such duties took all his time.